UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6460


JAMES B. CURRY,

                     Plaintiff - Appellant,

              v.

UNITED STATES SUPREME COURT; SCOTT S. HARRIS, Clerk of Court for
Supreme Court of the United States,

                     Defendants - Appellees.



                                       No. 18-6555


JAMES B. CURRY,

                     Plaintiff - Appellant,

              v.

UNITED STATES SUPREME COURT; SCOTT S. HARRIS, Clerk of Court for
Supreme Court of the United States,

                     Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at Aiken.
Joseph F. Anderson, Jr., Senior District Judge. (1:16-cv-02733-JFA)


Submitted: February 19, 2019                                  Decided: February 27, 2019
Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James B. Curry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In Appeal No. 18-6555, James Bernard Curry appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing without prejudice

his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). 1 In

Appeal No. 18-6460, Curry appeals the district court’s order dismissing filings that were

erroneously docketed as motions. 2 On appeal, we confine our review to the issues raised

in the Appellant’s brief. See 4th Cir. R. 34(b). Because Curry’s informal brief in Appeal

No. 18-6460 does not challenge the basis for the district court’s disposition of the order

dismissing erroneously docketed filings, Curry has forfeited appellate review of that

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s order.

       In the dismissal order at issue in Appeal No. 18-6555, the district court had

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The

magistrate judge recommended that relief be denied and advised Curry that failure to

timely file specific objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.          The timely filing of specific


       1
       We conclude that the dismissal without prejudice is final and appealable because
no amendment to the complaint could cure the defect identified by the district court. See
Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015).
       2
        To the extent Curry seeks to challenge rulings that we have made in prior
proceedings, he may not do so in these appeals.


                                             3
objections to a magistrate judge’s recommendation is necessary to preserve appellate

review of the substance of that recommendation when the parties have been warned of

the consequences of noncompliance. Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2018),

cert. denied, 138 S. Ct. 738 (2018); Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Curry has waived appellate

review of the district court’s dismissal order by failing to file specific objections after

receiving proper notice. Accordingly, we affirm the judgment of the district court.

       Finally, we deny Curry’s pending motions for summary disposition, for default

judgment, to reconsider the consolidation of his appeals, to grant a new trial, and to

refund his filing fees. We also deny as moot Curry’s motion to expedite the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            4